DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because
Line 3, recites “the bloc”, it should be –the block--.  
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-21 and 27-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jordan (US. 2015/0340805 A1).
In regards to Claims 19:
Jordan teaches a contact block (Fig. 3) for a connector (1), the block (Fig. 3) comprising: 
a first insulating part (21); a second insulating part (31); a flexible membrane (25); a plurality of electric contacts (29), 
the membrane (25) is traversed by the plurality of contacts (29); and 

In regards to Claims 20:
Jordan teaches the contact block according to claim 19, wherein the sealing device (27) is configured to compress the membrane (25) between the first and the second insulating parts (21/31) to deform the membrane (27) in a direction substantially perpendicular to a direction of compression.
In regards to Claims 21:
Jordan teaches the contact block according to claim 19, wherein the sealing device (27) provides for a physicochemical bond between the membrane (25) and the plurality of electric contacts (29) (refer. Fig. 3).
In regards to Claims 27:
Jordan teaches a connector part (Fig. 1a) having a contact block (Fig. 3), the contact block (Fig. 3) comprising: 
a first insulating part (21); a second insulating part (31); a flexible membrane (25); a plurality of electric contacts (29), the membrane (25) is traversed by the plurality of contacts (29); and a sealing device (27) at the interface between the membrane (25) and the plurality of contacts (29).
In regards to Claims 28:
Jordan teaches the connector part according to claim 27, wherein the contact block (Fig. 3) includes a plug or a socket (3).
In regards to Claims 29:

In regards to Claims 30:
Jordan teaches a connector (1) comprising a plug (51) and a socket (3), the plug or the socket (3) having a connector part (Fig. 1a) as claimed in claim 27.
In regards to Claims 31:
Jordan teaches the connector according to claim 30, wherein the plug (51) and the socket (3) are configured to allow for a rotation relative to each other.
In regards to Claims 32:
	Jordan teaches the connector according to claim 30, wherein the plug (51) is configured to be connected according to a limited number of orientations relative to the socket (3).
In regards to Claims 33:
Jordan teaches the connector according to claim 30, wherein each on the plurality of electric contacts (29) of the plug or the socket (3) includes a concentrically arranged circular conductive track.
In regards to Claims 34:
Jordan teaches the connector according to claim 30, wherein each on the plurality of electric contacts (29) of the socket (3) or the plug includes an electrically conductive pin (29).
In regards to Claims 35:
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan (US. 2015/0340805 A1) in view of Endo (EP 2806508 A1).
In regards to Claims 22:
All claim limitations are discussed with respect to Claim 19, Jordan does not teach wherein each one of the plurality of electric contacts is configured to provide for a degree of freedom allowing to both exert a force on a counter-part positioned opposite the contact block and provide an independence of movement between different electric contacts.
Endo teaches wherein each one of the plurality of electric contacts (3/4) is configured to provide for a degree of freedom allowing to both exert a force on a counter-part (101) positioned opposite the contact block (1) and provide an independence of movement between different electric contacts (3/4). (Paragraph 35, the conductive pin 4 can be freely tilted, as compared with a case where the drip-proofing cover hinders the tilting movement of the movable pin)
provide a spring connector with waterproofing function which is capable of making more reliable contact (Endo, Col 2, Paragraph 6).  
In regards to Claims 23:
All claim limitations are discussed with respect to Claim 19, Jordan does not teach wherein at least one of the plurality of electric contacts includes a piston-type contact.
Endo teaches wherein at least one of the plurality of electric contacts (3/4) includes a piston-type contact.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Endo's teaching of the use of electric contact as a modification in the Jordan contact block in order to provide a spring connector with waterproofing function which is capable of making more reliable contact (Endo, Col 2, Paragraph 6).  
In regards to Claims 24:
All claim limitations are discussed with respect to Claim 19, Jordan does not teach the contact block configured to be connected to a printed circuit board (PCB).
Endo teaches the contact block (1) configured to be connected to a printed circuit board (PCB) (101).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Endo's teaching of the use of provide a spring connector with waterproofing function which is capable of making more reliable contact (Endo, Col 2, Paragraph 6).  
In regards to Claims 25:
All claim limitations are discussed with respect to Claim 19, Jordan does not teach wherein each one of the plurality of electric contacts is configured for a free axial movement that is independent of an axial movement of the other contacts.
Endo teaches wherein each one of the plurality of electric contacts (3/4) is configured for a free axial movement that is independent of an axial movement of the other contacts (3/4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Endo's teaching of the use of electric contact as a modification in the Jordan contact block in order to provide a spring connector with waterproofing function which is capable of making more reliable contact (Endo, Col 2, Paragraph 6).  
In regards to Claims 26:
All claim limitations are discussed with respect to Claim 19, Jordan does not teach wherein each one of the plurality of electric contacts are asymmetrically distributed or not in the membrane.
Endo teaches wherein each one of the plurality of electric contacts (3/4) are asymmetrically distributed or not in the membrane.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Endo's teaching of the use of provide a spring connector with waterproofing function which is capable of making more reliable contact (Endo, Col 2, Paragraph 6).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831